Citation Nr: 0111056	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for rheumatoid 
arthritis of multiple joints including the back, neck, and 
bilateral knees.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and peripheral neuropathy, to include as due 
to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
PTSD, but which denied the remainder of the benefits sought.  
The veteran filed a timely appeal with respect to the denied 
benefits involving claims for entitlement to service 
connection as set forth above, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran has filed claims for entitlement to service 
connection for the following disorders:  1) migraine 
headaches; 2) rheumatoid arthritis of multiple joints 
including the back, neck, and bilateral knees; 3) 
hypertension; and 4) bilateral carpal tunnel syndrome and 
peripheral neuropathy, to include as due to exposure to Agent 
Orange.  At an April 2000 hearing, it was indicated that the 
veteran was alternately claiming that his hypertension was 
aggravated by his service-connected PTSD.  The Board observes 
that while the veteran was afforded a VA rating examination 
in connection with his claim for service connection for PTSD, 
he was not afforded an examination which addressed the 
remaining issues listed above.  As well, the RO has not 
considered the veteran's hypertension claim on the basis of 
secondary service connection. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for migraine headaches, 
rheumatoid arthritis, hypertension, 
bilateral carpal tunnel syndrome, and 
peripheral neuropathy.  After obtaining 
any necessary authorization, any 
identified treatment records not 
presently associated with the claims file 
should be obtained and associated with 
the claims file.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo VA rating examinations to 
determine the nature and etiology of 
migraine headaches; rheumatoid arthritis 
of multiple joints including the back, 
neck, and both knees; hypertension; and 
carpal tunnel syndrome and peripheral 
neuropathy.  All necessary studies and/or 
tests should be conducted.  The veteran's 
claims file, including all newly 
associated evidence, should be made 
available to the examiners for review in 
advance of the scheduled examinations.  
The examiners are requested to offer 
opinions as to (1)  whether it is at 
least as likely as not that any of the 
claimed disabilities were incurred in 
active military service; (2)  whether 
hypertension preexisted the veteran's 
military service, and if so, whether it 
progressed beyond the natural progression 
of that disorder during the veteran's 
military service; (3)  whether any of the 
claimed disabilities, especially 
hypertension, are due to or aggravated by 
the veteran's service-connected PTSD; and 
(4)  if peripheral neuropathy is present, 
the examiner should state whether it can 
be characterized as acute or subacute 
peripheral neuropathy as defined in 
38 C.F.R. § 3.309(e), Note 2 or whether 
it is otherwise likely the result of 
exposure to herbicide agents.  If the 
clinical evidence does not support such 
findings, or if such determinations 
cannot be made, the examiners should so 
indicate.  Any medical opinions offered 
should be reconciled with all other 
medical opinions of record.  Complete 
rationales for all opinions expressed 
must be included in the typewritten 
examination reports.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to service connection for 1) 
migraine headaches; 2) rheumatoid 
arthritis of multiple joints, including 
the back, neck, and bilateral knees; 3) 
hypertension to include as secondary to 
service-connected PTSD; and 4) bilateral 
carpal tunnel syndrome and peripheral 
neuropathy, to include as due to herbicide 
exposure.  If the benefits sought are not 
granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





